WESTERFIELD, J.
This case results from an intersectional collision between a motor truck and an automobile.
The trial court, in dismissing the main and reconventional demands, evidentlv concluded that both drivers were at fault, and so it seems to us. Both drivers failed to stop, or slacken their speed, before entering the intersection and neither saw the other until just before the impact. Both, were guilty of negligence in failing to keep a proper lookout and in failing to stop, or slow down. The fact that -the corner where the accident occurred, Chestnut and Josephine streets, is what is known as a “blind crossing,’’ where it is difficult for drivers approaching the intersection at right angles to see each other, necessitates the exercise of care commensurate with the danger involved.
For the reasons assigned the judgment appealed from is affirmed.